



COURT OF APPEAL FOR ONTARIO

CITATION: Sparling (Re), 2020 ONCA 747

DATE: 20201123

DOCKET: C67872

Simmons, Lauwers and Nordheimer
    JJ.A.

IN THE MATTER OF:  Steven Sparling

AN APPEAL UNDER PART XX.1 OF THE
CODE

O. Benjamin Vincents, for the appellant,
    Steven Sparling

Craig Harper, for the respondent, Attorney
    General of Ontario

James Thomson and Julia Lefebvre, Person
    in charge of Waypoint Centre for Mental Health Care

Heard: November 20, 2020 by
    videoconference

On appeal against the disposition of the
    Ontario Review Board dated, December 9, 2019.

REASONS FOR DECISION

[1]

Mr. Sparling appeals from the disposition of the
    Ontario Review Board that continued the detention order against him. The
    appellant submits that the Board erred in not considering a conditional
    discharge coupled with a Community Treatment Order under s. 33.1 of the
Mental
    Health Act,
R.S.O. 1990, c. M.7. At the conclusion of the hearing, we
    dismissed the appeal with reasons to follow. We now provide our reasons.

[2]

The Board found that the appellant remains a
    significant threat to the safety of the public. It noted that the appellant has
    a history of irregular compliance with taking his medication. The Board also
    found that, absent a detention order, the appellant would leave hospital and
    likely discontinue treatment.

[3]

We do not see any basis on which to interfere
    with the Boards disposition. For one, we would observe that the issue of a
    Community Treatment Order was not raised before the Board. For another, and in
    any event, the Board does not have jurisdiction to make a Community Treatment
    Order, only a physician may do so:
Re Warner
, 2013 ONCA 181.

[4]

This case is distinguishable for several reasons
    from the case of
R. v. Stanley
, 2010 ONCA 324, 100 O.R. (3d) 81 upon
    which the appellant relies. For one, the evidence was that Mr. Stanley had a
    record of consistent compliance with medication for several years. In addition,
    Mr. Stanleys physician said that Mr. Stanley would adhere to a Community
    Treatment Order. The appellant does not benefit from either of those factors.

[5]

Finally, we note that the appellants next
    review should occur very shortly. These issues can all be canvassed again at
    that time.

[6]

The appeal is dismissed.

Janet
    Simmons J.A.
P. Lauwers J.A.

I.V.B.
    Nordheimer J.A.


